Citation Nr: 1044831	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied service connection for hypertension.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the Veteran's 
hypertension is aggravated by his service-connected diabetes.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service-
connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, any omission that was committed with respect to 
either the duty to notify or the duty to assist is harmless 
error.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in 
order to more thoroughly reflect the holding in Allen, that 
secondary service connection is available for chronic aggravation 
of a nonservice-connected disorder.  Under the revised § 3.310(b) 
the regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the disease, will be service- connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule of Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity due to the natural progress of the disease from the 
current level.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

It has not been contended by the Veteran, nor has it been shown 
by the evidence of record that hypertension began in service to 
within one year following separation from service.  Rather, it 
has been averred that the hypertension is caused or aggravated by 
the Veteran's service-connected diabetes.

Service treatment records, including April 1968 enlistment and 
August 1970 separation examination reports, are silent for any 
diagnosis of hypertension.  

In an August 2007 VA progress note, the examiner noted 
hypertension under adequate control. 

During a November 2007 VA diabetes examination, the examiner 
reported that the Veteran was diagnosed with diabetes in 
approximately February 2007, and was diagnosed with hypertension 
at the same time.  The examiner diagnosed controlled 
hypertension, not caused nor aggravated by diabetes. 

During a March 2008 VA examination, the Veteran reported he has 
had hypertension since 1997, and that his blood pressure has not 
been controlled with his current medication.  He reported he does 
not monitor blood pressures at home, and has not had any 
adjustments of his medications since being diagnosed.  The 
examiner diagnosed essential hypertension of unknown etiology 
that has been increased in severity by his diabetes mellitus.  

In a March 2008 letter, the Veteran stated he has had multiple 
Department of Transportation physicals for the United Parcel 
Service for the 32 years he worked there, but was not diagnosed 
with hypertension until after his diabetes surfaced.  

During his May 2010 Board hearing, the Veteran indicated that 
during the first year while doctors were trying to get his 
diabetes under control, they also noticed that his blood pressure 
was rising.  He further stated that during his VA examination, 
the examiner stated that if the diabetes could be brought under 
control, his hypertension may also come down. 

In view of the totality of the evidence, including the Veteran's 
documented hypertension and positive correlation between his 
service-connected diabetes by the March 2008 VA examiner, the 
Board finds that the Veteran's hypertension is as likely as not 
aggravated by his service-connected diabetes.  Although the 
November 2007 VA examiner stated that the Veteran's hypertension 
was not aggravated by his service-connected diabetes, the March 
2008 VA examination found his hypertension was worsened by his 
diabetes.  Consequently, the Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
Veteran the benefit of the doubt, service connection for 
hypertension, aggravated by service-connected diabetes, is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes is allowed. 




____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


